UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2014 Date of Reporting Period: 06/30/2013 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2013 SHARES OR PRINCIPAL AMOUNT VALUE - - COMMON STOCKS 93.48% Consumer Discretionary - Durables & Apparel 5.76% 200,000 Leggett & Platt, Incorporated $ 150,000 Mattel, Inc. 6,796,500 117,500 Tupperware Brands Corporation 9,128,575 - 22,143,075 Consumer Discretionary - Media 4.79% 150,000 Gannett Co., Inc. 3,669,000 230,000 Thomson Reuters Corporation 7,491,100 125,000 Time Warner Inc. 7,227,500 18,387,600 Consumer Discretionary - Services 5.75% 52,500 Cracker Barrel Old Country Store, Inc. 4,969,650 110,000 Darden Restaurants, Inc. 5,552,800 65,000 McDonald's Corporation 6,435,000 146,000 Six Flags Entertainment Corporation 5,133,360 22,090,810 Consumer Staples - Food & Staples Retailing 3.75% 130,000 Sysco Corporation 4,440,800 225,000 Walgreen Co. 9,945,000 14,385,800 Consumer Staples - Food, Beverage & Tobacco 7.35% 170,000 B&G Foods, Inc. 5,788,500 90,000 Kraft Foods Group, Inc. 5,028,300 107,500 Lorillard, Inc. 4,695,600 74,500 Philip Morris International Inc. 6,453,190 155,000 Unilever PLC 6,269,750 28,235,340 Consumer Staples - Household & Personal Products 1.24% 78,100 Nu Skin Enterprises, Inc. - Class A 4,773,472 Energy 11.58% 330,609 Dorchester Minerals, L.P. 8,096,614 275,000 Kinder Morgan, Inc. 10,491,250 280,000 PAA Natural Gas Storage, L.P. 5,891,200 50,000 Plains All American Pipeline, L.P. 2,790,500 267,500 Williams Companies, Inc. (The) 8,685,725 165,000 Williams Partners L.P. 8,514,000 44,469,289 Financials - Banks 4.27% 345,000 FirstMerit Corporation 6,910,350 130,000 PNC Financial Services Group, Inc. (The) 9,479,600 16,389,950 Financials - Insurance 4.23% 550,000 Old Republic International Corporation 7,078,500 225,000 Willis Group Holdings PLC 9,175,500 16,254,000 Financials - Real Estate 9.52% 130,000 Digital Realty Trust, Inc. 7,930,000 87,500 Mid-America Apartment Communities, Inc. 5,929,875 212,800 Monmouth Real Estate Investment Corporation - Class A 2,100,336 145,000 Plum Creek Timber Company, Inc. 6,767,150 670,000 Summit Hotel Properties, Inc. 6,331,500 113,800 W.P. Carey Inc. 7,530,146 Page 1 - 36,589,007 Health Care - Equipment & Services 4.48% 215,000 Cardinal Health, Inc. 10,148,000 143,800 Computer Programs and Systems, Inc. 7,066,332 17,214,332 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 4.23% 95,000 Novartis AG 6,717,450 340,000 Pfizer Inc. 9,523,400 16,240,850 Industrials - Capital Goods 7.39% 391,741 Douglas Dynamics, Inc. 5,084,798 97,500 Emerson Electric Co. 5,317,650 56,300 National Presto Industries, Inc. 4,055,289 82,500 Snap-on Incorporated 7,373,850 85,000 Stanley Black & Decker, Inc. 6,570,500 28,402,087 Industrials - Commercial & Professional Services 5.47% 196,770 Healthcare Services Group, Inc. 4,824,801 440,300 KAR Auction Services, Inc. 10,069,661 180,000 Republic Services, Inc. 6,109,200 21,003,662 Industrials - Transportation 1.90% 120,000 Ryder System, Inc. 7,294,800 Information Technology - Hardware & Equipment 2.10% 325,000 Molex Incorporated - Class A 8,079,500 Information Technology - Semiconductors & Semiconductor Equipment 1.99% 205,000 Microchip Technology Incorporated 7,636,250 Information Technology - Software & Services 4.91% 48,066 Computer Services, Inc. 1,441,980 130,000 Paychex, Inc. 4,747,600 260,000 Symantec Corporation 5,842,200 400,000 Western Union Company (The) 6,844,000 18,875,780 Materials 2.77% 132,711 Greif, Inc. - Class B 7,439,779 100,000 RPM International, Inc. 3,194,000 10,633,779 TOTAL COMMON STOCKS (cost $303,643,555) 359,099,383 SHORT-TERM INVESTMENTS 6.41% Commercial Paper - 6.02% $ Valspar Corporation (The) 07/01/13, 0.29% 1,500,000 1,000,000 Valspar Corporation (The) 07/02/13, 0.29% 999,992 1,000,000 Apache Corporation 07/03/13, 0.28% 999,984 850,000 NorthWestern Corporation 07/03/13, 0.28% 849,987 1,000,000 Bemis Company, Inc. 07/05/13, 0.26% 999,971 1,000,000 Aetna Inc. 07/08/13, 0.21% 999,959 825,000 VW Credit, Inc. 07/08/13, 0.21% 824,966 1,150,000 Aetna Inc. 07/09/13, 0.27% 1,149,931 1,375,000 Apache Corporation 07/10/13, 0.27% 1,374,907 1,500,000 Bacardi Corporation 07/10/13, 0.26% 1,499,902 1,250,000 Nissan Motor Acceptance Corporation 07/11/13, 0.27% 1,249,906 1,150,000 Nissan Motor Acceptance Corporation 07/15/13, 0.26% 1,149,884 1,725,000 Southern Company Funding Corporation 07/15/13, 0.20% 1,724,866 1,000,000 VW Credit, Inc. 07/16/13, 0.28% 999,883 1,000,000 Nissan Motors Acceptance Corporation 07/17/13, 0.28% 999,876 Page 2 1,574,000 Kinder Morgan Energy Partners L.P. 07/18/13, 0.28% 1,573,792 2,175,000 Integrys Energy Group, Inc. 07/19/13, 0.30% 2,174,674 1,048,000 Integrys Energy Group, Inc. 07/22/13, 0.27% 1,047,835 1,000,000 CBS Corporation 07/26/13, 0.28% 999,806 - 23,120,121 Variable Rate Security - 0.39% 1,513,896 Fidelity Institutional Money Market Fund - Class I 1,513,896 TOTAL SHORT-TERM INVESTMENTS (cost $24,634,017) 24,634,017 TOTAL INVESTMENTS (cost $328,277,572) - 99.89% 383,733,400 OTHER ASSETS, NET OF LIABILITIES - 0.11% 437,162 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $384,170,562 % of net assets. As of June 30, 2013, investment cost for federal tax purposes was $328,178,324 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (4,759,391 ) Net unrealized appreciation $55,555,076 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30,2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 1,513,896 Level 2 - Commercial Paper 23,120,121 Level 3 - None Total $383,733,400 Page 3 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/06/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/06/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/06/2013
